DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The dependency of claim 27 is changed from being dependent upon “claim 26” to “claim 25”.
Allowable Subject Matter
Claims 1-9, 11-25, and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Brideglall teaches a method for determining an inventory, comprising: placing a Radio Frequency Identification tag in a first operational mode in which at least one communication operation or device of the RFID tag is disabled or bypassed (604); performing first operations by the RFID tag to determine when it is time to begin communications in accordance with the time slotted communications scheme [0057]; transitioning an operational mode of the RFID tag from the first operational mode to a second operational mode in which the at least one communication operation or device of the RFID tag is enabled or no longer bypassed [0066], in response to a determination that it is time for the RFID tag to begin communications [0066]; and transitioning the operational mode of the RFID tag back into the first operational mode when the RFID tag’s communications with a remote tag reader for inventory determination purposes are complete or a time slot has expired [0057] (Fig. 5).
Bandy teaches determining when it is time to begin communications in accordance with a first time slot of a plurality of time slots of a time slotted communications scheme [0076, 0119], the first time slot having been allotted to the RFID tag according to an unique code of the RFID tag [0125], and the time slotted communications scheme allotting respective time slots of the plurality of time slots to the plurality of RFID tags [0119].
The prior art fails to teach transitioning an operational mode of the RFID tag from the first operational mode to a second operational mode in which the at least one communication operation or device of the RFID tag is enabled or no longer bypassed, in response to a determination that it is time for the RFID tag to begin communications and the RFID tag is in motion, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876